 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RASHAD KING,                                        No. 2:17-cv-2245 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    R. RIVERA, et al.,
15                        Defendants.
16

17       Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C. §

18   1983. Plaintiff claims officers used excessive force against him and refused to treat his injuries in

19   violation of his Eighth Amendment rights. Presently before the court is plaintiff’s complaint for

20   screening (ECF No. 1) and his motion to proceed in forma pauperis (ECF No. 2). For the reasons

21   set forth below the court will give plaintiff the option to proceed with the complaint as screened

22   or to amend the complaint.

23                                         IN FORMA PAUPERIS

24          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

25   1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

26       Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

27   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

28   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
                                                         1
 1   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

 2   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

 3   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 4   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 5   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 6   1915(b)(2).

 7                                               SCREENING

 8      I.      Legal Standards

 9      The court is required to screen complaints brought by prisoners seeking relief against a

10   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

11   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

12   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

13   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

14   U.S.C. § 1915A(b)(1) & (2).

15       A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

16   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

17   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

18   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

19   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

20   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.
21   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

22   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

23   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

24   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

25       However, in order to survive dismissal for failure to state a claim a complaint must contain

26   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual
27   allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550

28   U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the
                                                         2
 1   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

 2   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

 3   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

 4       The Civil Rights Act under which this action was filed provides as follows:

 5                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
 6                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
 7                  or other proper proceeding for redress.
 8   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

 9   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

10   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

11   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the

12   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or

13   omits to perform an act which he is legally required to do that causes the deprivation of which

14   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

15       Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

16   their employees under a theory of respondeat superior and, therefore, when a named defendant

17   holds a supervisorial position, the causal link between him and the claimed constitutional

18   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

19   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

20   concerning the involvement of official personnel in civil rights violations are not sufficient. See
21   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

22      II.     Allegations in the Complaint

23      Plaintiff alleges the events giving rise to his claim occurred while he was housed at High

24   Desert State Prison (“HDSP”). (ECF No. 1 at 3.) He names as defendants (1) correctional officer

25   Rivera; (2) correctional officer Hutchinson; (3) correctional officer Guzman; (4) correctional

26   lieutenant Brown; (5) Registered Nurse Avila; and (6) Warden Spearman. (Id. at 2-3.)
27      Plaintiff alleges officers Rivera and Hutchinson told him he need to go to a committee hearing

28   and plaintiff told them he did not want to go. Officers told plaintiff his attendance was mandatory
                                                          3
 1   and if he refused to attend he would receive a rules violation. Plaintiff told officers his attendance

 2   was voluntary and stood up. As plaintiff turned around Rivera sprayed him with pepper spray.

 3   After plaintiff was handcuffed and on the ground, Rivera punched and kneed plaintiff and

 4   Hutchinson kicked plaintiff several times. (Id. at 3-4, 7.)

 5          Plaintiff was taken to the program office where he told Nurse Avila he was in pain and having

 6   difficulty breathing. (Id. at 4.) He claims Avila refused to treat him.

 7          Plaintiff claims that on November 29, 2016 officer Guzman threatened plaintiff by stating that

 8   he would harass plaintiff and bring false allegations against plaintiff. (Id. at 4-5.) Plaintiff

 9   alleges Brown was aware of the threat because he was present when it was made and Spearman

10   was aware because plaintiff sent him a letter informing him of the threat. (Id. at 5.)

11          III.      Does Plaintiff State a Claim under § 1983?

12                    A. Eighth Amendment Excessive Force

13                        1. Legal Standards

14                 “When prison officials use excessive force against prisoners, they violate the inmates’

15   Eighth Amendment right to be free from cruel and unusual punishment.” Clement v. Gomez, 298

16   F.3d 898, 903 (9th Cir. 2002). To establish a claim for excessive force, the plaintiff must show

17   that the officer applied the force maliciously and sadistically to cause harm rather than in a good-

18   faith effort to maintain or restore discipline. Hudson v. McMillian, 503 U.S. 1, 6 (1992).

19          However, “[not] every malevolent touch by a prison guard gives rise to a federal cause of

20   action.” Id. at 9 (citation omitted). That is, “[n]ot every push or shove . . . violates a prisoner’s
21   constitutional rights.” Id. (citation omitted). “The Eighth Amendment’s prohibition of ‘cruel and

22   unusual’ punishments necessarily excludes from constitutional recognition de minimis uses of

23   physical force, provided that the use of force is not of a sort repugnant to the conscience of

24   mankind.” Id. at 9-10 (citation and quotation omitted). Furthermore, “[prison] administrators . . .

25   should be accorded wide-ranging deference in the adoption and execution of policies and

26   practices that in their judgment are needed to preserve internal order and discipline and to
27   maintain institutional security.” Id. at 6 (ellipses in original) (citation omitted).

28   ////
                                                             4
 1                    2. Analysis

 2          Plaintiff has alleged that defendant Rivera pepper sprayed him without provocation and that

 3   Rivera and Hutchinson punched, kicked, and kneed him while he was handcuffed. This is

 4   sufficient to state a claim for excessive force against defendants Rivera and Hutchinson.

 5                B. Eighth Amendment Failure to Protect

 6                    1. Legal Standards

 7          A failure to protect claim under the Eighth Amendment requires a showing that “the official

 8   [knew] of and disregard[ed] an excessive risk to inmate . . . safety.” Farmer v. Brennan, 511 U.S.

 9   825, 837 (1994). “Whether a prison official had the requisite knowledge of a substantial risk is a

10   question of fact subject to demonstration in the usual ways, including inference from

11   circumstantial evidence, . . . and a factfinder may conclude that a prison official knew of a

12   substantial risk from the very fact that the risk was obvious.” Id. at 842 (citations omitted). The

13   duty to protect a prisoner from serious harm requires that prison officials take reasonable

14   measures to guarantee the safety and well-being of the prisoner. Id. at 832-33; Frost v. Agnos,

15   152 F.3d 1124, 1128 (9th Cir. 1998). Because “only the unnecessary and wanton infliction of

16   pain implicates the Eighth Amendment,” plaintiff must allege facts showing the defendant acted

17   with a “sufficiently culpable state of mind.” Wilson v. Seiter, 501 U.S. 294, 297 (1991) (internal

18   quotation marks, emphasis, and citations omitted).

19                    2. Analysis

20            Plaintiff has failed to allege sufficient facts to state a claim for failure to protect under the
21   Eighth Amendment. Plaintiff has not alleged any facts from which defendants Brown and

22   Spearman could have been aware of the risk that plaintiff would be subjected to excessive force

23   by officers Rivera and Hutchinson. Plaintiff’s statements that Brown and Spearman were aware

24   that Guzman threatened to harass and bring false charges against plaintiff is not sufficient to show

25   that he was at risk of harm from officers who were not involved in the threat. The complaint does

26   not contain any specific facts connecting the threats made by Guzman to the actions of Rivera and
27   Hutchinson. Awareness of a general threat does not show that defendants were aware of a serious

28   ////
                                                           5
 1   risk of harm. See Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986) (“a mere suspicion that

 2   an attack will occur” is not enough to support a cognizable Eighth Amendment claim).

 3          To the extent plaintiff claims that Brown and Spearman are liable for failing to protect

 4   plaintiff based on his supervisory position, such allegations are not sufficient to state a claim.

 5   Under § 1983, plaintiff must demonstrate that each defendant through his or her own individual

 6   actions, violated plaintiff’s constitutional rights. Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009).

 7   Liability may not be imposed on supervisory personnel under § 1983 on the theory of respondeat

 8   superior, as each defendant is only liable for his or her own misconduct. Id.; Ewing v. City of

 9   Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009). A supervisor may be held liable only if he or she

10   “participated in or directed the violations, or knew of the violations and failed to act to prevent

11   them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); accord Starr v. Baca, 652 F.3d 1202,

12   1207-08 (9th Cir. 2011); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009); Preschooler II v.

13   Clark County School Board of Trustees, 479 F.3d 1175, 1182 (9th Cir. 2007); Harris v. Roderick,

14   126 F.3d 1189, 1204 (9th Cir. 1997).

15          Plaintiff has not alleged any facts showing Brown and Spearman participated in the

16   alleged rights violations. Nor has plaintiff alleged that they were aware of the risk of harm from

17   officers Rivera and Hutchinson and failed to act to prevent such harm. Accordingly, plaintiff has

18   not alleged sufficient facts to state a claim against defendants Brown and Spearman.

19              C. Eighth Amendment Medical Care

20                  1. Legal Standards
21          The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

22   Const. amend. VIII. The unnecessary and wanton infliction of pain constitutes cruel and unusual

23   punishment prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986);

24   Ingraham v. Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).

25   Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy

26   and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited
27   by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.

28   ////
                                                         6
 1       If a prisoner’s Eighth Amendment claim arises in the context of medical care, the prisoner

 2   must allege and prove “acts or omissions sufficiently harmful to evidence deliberate indifference

 3   to serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical claim has

 4   two elements: “the seriousness of the prisoner’s medical need and the nature of the defendant’s

 5   response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on

 6   other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

 7       A medical need is serious “if the failure to treat the prisoner’s condition could result in

 8   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin, 974

 9   F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications of a serious medical need include

10   “the presence of a medical condition that significantly affects an individual’s daily activities.” Id.

11   at 1059-60. By establishing the existence of a serious medical need, a prisoner satisfies the

12   objective requirement for proving an Eighth Amendment violation. Farmer v. Brennan, 511 U.S.

13   825, 834 (1994).

14       If a prisoner establishes the existence of a serious medical need, he must then show that

15   prisoner officials responded to the serious medical need with deliberate indifference. See Farmer,

16   511 U.S. at 834. In general, deliberate indifference may be shown when prison officials deny,

17   delay, or intentionally interfere with medical treatment, or may be shown by the way in which

18   prison officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th

19   Cir. 1988).

20       Before it can be said that a prisoner’s civil rights have been abridged with regard to medical
21   care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

22   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

23   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also

24   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in

25   diagnosing or treating a medical condition, without more, does not violate a prisoner’s Eighth

26   Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of
27   mind more blameworthy than negligence” and “requires ‘more than ordinary lack of due care for

28   the prisoner’s interests or safety.’” Farmer, 511 U.S. at 835.
                                                        7
 1          Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S. at

 2   104-05. To establish a claim of deliberate indifference arising from delay in providing care, a

 3   plaintiff must show that the delay was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th

 4   Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); McGuckin, 974 F.2d at 1059;

 5   Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990); Hunt v. Dental Dep’t, 865 F.2d 198,

 6   200 (9th Cir. 1989); Shapley v. Nevada Bd. Of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir.

 7   1985). In this regard, “[a] prisoner need not show his harm was substantial; however, such would

 8   provide additional support for the inmate’s claim that the defendant was deliberately indifferent to

 9   his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

10          Finally, mere differences of opinion between a prisoner and prison medical staff or between

11   medical professionals as to the proper course of treatment for a medical condition do not give rise

12   to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330, 332 (9th

13   Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Franklin v. Oregon, 662 F.2d

14   1337, 1344 (9th Cir. 1981).

15                    2. Analysis

16          Plaintiff claims he informed defendant Avila he was having difficulty breathing, but she

17   refused to treat plaintiff causing him to remain in pain. Thus, plaintiff has stated sufficient facts

18   to state a claim for deliberate indifference to his serious medical needs in violation of the Eighth

19   Amendment against defendant Avila.

20                D. Conspiracy
21                    1. Legal Standards

22            In the context of conspiracy claims brought pursuant to § 1983, a complaint must “allege

23   [some] facts to support the existence of a conspiracy among the defendants.” Buckey v. County

24   of Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992); Karim-Panahi v. Los Angeles Police

25   Department, 839 F.2d 621, 626 (9th Cir. 1988). Plaintiff must allege that defendants conspired or

26   acted jointly in concert and that some overt act was done in furtherance of the conspiracy. Sykes
27   v. California, 497 F.2d 197, 200 (9th Cir. 1974).

28   ////
                                                         8
 1          A conspiracy claim brought under § 1983 requires proof of “‘an agreement or meeting of the

 2   minds to violate constitutional rights,’” Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2001)

 3   (quoting United Steel Workers of Am. V. Phelps Dodge Corp., 865 F.2d 1539, 1540-41 (9th Cir.

 4   1989) (citation omitted)), and an actual deprivation of constitutional rights, Hart v. Parks, 450

 5   F.3d 1059, 1071 (9th Cir. 2006) (quoting Woodrum v. Woodward County, Oklahoma, 866 F.2d

 6   1121, 1126 (9th Cir. 1989)). “‘To be liable, each participant in the conspiracy need not know the

 7   exact details of the plan, but each participant must at least share the common objective of the

 8   conspiracy.’” Franklin, 312 F.3d at 441 (quoting United Steel Workers of Am., 865 F.2d at

 9   1541).

10             Section 1985 proscribes conspiracies to interfere with an individual’s civil rights. To state

11   a cause of action under §1985(3), plaintiff must allege: (1) a conspiracy, (2) to deprive any person

12   or class of persons of the equal protection of the laws, (3) an act done by one of the conspirators

13   in furtherance of the conspiracy, and (4) a personal injury, property damage, or deprivation f any

14   right or privilege of a citizen of the United States. Gillispie v. Civiletti, 629 F.2d 637, 641 (9th

15   Cir. 1980); Giffin v. Breckenridge, 403 U.S. 88, 102-03 (1971). Section 1985 applies only where

16   there is a racial or other class-based discriminatory animus behind the conspirators’ actions.

17   Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1536 (9th Cir. 1992).

18          The Ninth Circuit has held that a claim under § 1985 must allege specific facts to support the

19   allegation that defendants conspired together. Karim-Panahi, 839 F.2d at 626. A mere allegation

20   of conspiracy without factual specificity is insufficient to state a claim under 42 U.S.C. § 1985.
21   Id.; Sanchez v. City of Santa Anna, 936 F.2d 1027, 1039 (9th Cir. 1991).

22                    2. Analysis

23             Plaintiff has failed to allege sufficient facts to show that defendants conspired to violate

24   his rights. Plaintiff appears to base his claim of conspiracy on his allegation that all the

25   defendants were aware of Guzman’s threats; however, this is insufficient to show a conspiracy.

26   To state a claim plaintiff must plead facts showing which defendants conspired, how they
27   conspired and how the conspiracy led to a deprivation of his constitutional rights. See Harris v.

28   ////
                                                           9
 1   Roderick, 126 F.3d 1189, 1196 (9th Cir. 1997). Accordingly, plaintiff’s conspiracy claim will be

 2   dismissed with leave to amend.

 3                 E. Retaliation in Violation of the First Amendment

 4                     1. Legal Standards

 5             “Within the prison context, a viable claim of First Amendment retaliation entails five

 6   basic elements: (1) An assertion that a state actor took some adverse action against an inmate (2)

 7   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

 8   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

 9   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote and

10   citations omitted).

11                     2. Analysis

12          Plaintiff has stated he filed an administrative appeal, which is protected conduct; however, he

13   has not stated what his appeal was about and how it led to retaliation by the defendants. The

14   complaint does not contain any facts that show a connection between his protected conduct and

15   defendants alleged retaliatory conduct. Plaintiff must allege facts that support a reasonable

16   inference that plaintiff’s exercise of his constitutionally protected rights was the “substantial” or

17   “motivating” factor behind the defendant’s challenged conduct. See Soranno’s Gasco, Inc. v.

18   Morgan, 874 F.2d 1310, 1314 (9th Cir. 1989) (citing Mt. Health City School Dist. Bd. of Educ. v.

19   Doyle, 419 U.S. 274, 287 (1977)). Mere allegations of retaliatory motive or conduct will not

20   suffice. A prisoner must “allege specific facts showing retaliation because of the exercise of the
21   prisoner’s constitutional rights.” Frazier v. Dubois, 922 F.2d 560, 562 n.1 (10th Cir. 1990).

22          Accordingly, plaintiff has failed to state a claim for retaliation in violation of the First

23   Amendment. However, he will be given the opportunity to amend.

24                                      AMENDING THE COMPLAINT

25             As set forth above, plaintiff has failed to state cognizable claims against defendants

26   Guzman, Brown, and Spearman and has not alleged sufficient facts to state claims for failure to
27   protect, conspiracy, or retaliation.

28   ////
                                                           10
 1           Plaintiff is advised that in an amended complaint he must clearly identify each defendant

 2   and the action that defendant took that violated his constitutional rights. The court is not required

 3   to review exhibits to determine what plaintiff’s charging allegations are as to each named

 4   defendant. If plaintiff wishes to add a claim, he must include it in the body of the complaint. The

 5   charging allegations must be set forth in the amended complaint so defendants have fair notice of

 6   the claims plaintiff is presenting. That said, plaintiff need not provide every detailed fact in

 7   support of his claims. Rather, plaintiff should provide a short, plain statement of each claim. See

 8   Fed. R. Civ. P. 8(a).

 9           Any amended complaint must show the federal court has jurisdiction, the action is brought

10   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must

11   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

12   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.

13   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation

14   of a constitutional right if he does an act, participates in another’s act or omits to perform an act

15   he is legally required to do that causes the alleged deprivation).

16           In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

17   R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

18   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

19   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

20           The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d
21   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

22   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

23   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

24   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema

25   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

26   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.
27           An amended complaint must be complete in itself without reference to any prior pleading.

28   E.D. Cal. R. 220. Once plaintiff files an amended complaint, all prior pleadings are superseded.
                                                           11
 1            By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and

 2   has evidentiary support for his allegations, and for violation of this rule the court may impose

 3   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

 4                                                  CONCLUSION

 5        Accordingly, IT IS HEREBY ORDERED that:

 6                 1. Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 11) is granted;

 7                 2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action.

 8                      Plaintiff is assessed an initial partial filing fee in accordance with the provisions of

 9                      28 U.S.C. § 1915(b)(1). All fees shall be collected and paid in accordance with

10                      this court’s order to the Director of the California Department of Corrections and

11                      Rehabilitation filed concurrently herewith.

12                 3. Plaintiff’s conspiracy and retaliation claims are dismissed for failure to allege

13                      sufficient facts to state a claim.

14                 4. Plaintiff has failed to state any cognizable claims against defendants Guzman,

15                      Brown, and Spearman.

16                 5. Plaintiff has the option to proceed immediately on his Eighth Amendment claims

17                      against defendants Rivera, Hutchinson, and Avila as set forth in Section III above,

18                      or to amend the complaint.

19                 6. Within fourteen days of service of this order, plaintiff shall complete and return

20                      the attached form notifying the court whether he wants to proceed on the screened
21                      complaint or whether he wants to file a first amended complaint.

22                 7. Failure to comply with this order will result in a recommendation that this action

23                      be dismissed.

24   Dated: November 27, 2018
25

26
27
     DLB:12
28   DLB1/prisoner-civil rights/king2245.scrn
                                                             12
 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9    RASHAD KING,                                   No. 2:17-cv-2245 DB P

10                       Plaintiff,

11           v.                                      PLAINTIFF’S NOTICE ON HOW TO
                                                     PROCEED
12    R. RIVERA, et al.,

13                       Defendants.

14
         Check one:
15
     _____ Plaintiff wants to proceed immediately on his Eighth Amendment claims against
16
            defendants Rivera, Hutchinson, and Avila without amending the complaint. Plaintiff
17
            understands that by going forward without amending the complaint he is voluntarily
18
            dismissing his claims against defendants Guzman, Brown, and Spearman without
19
            prejudice.
20
21
     _____ Plaintiff wants to amend the complaint.
22

23
     DATED:_______________________
24

25                                                        Rashad King
                                                          Plaintiff pro se
26
27

28
                                                     13
